UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7137


TWYJUAN D. JENKINS,

                  Petitioner – Appellant,

          v.

ERIC D. WILSON,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:15-cv-00313-CMH-IDD)


Submitted:   November 13, 2015              Decided:   November 18, 2015


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


TwyJuan D. Jenkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     TwyJuan    D.   Jenkins     appeals    the    district    court’s   order

dismissing this action without prejudice for failure to comply

with a court order.           We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Jenkins v. Wilson, No. 1:15-cv-00313-

CMH-IDD (E.D. Va. July 6, 2015).            We grant leave to proceed in

forma pauperis and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and    argument    would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                      2